DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Election/Restrictions	2
Claim Rejections - 35 USC § 103	2
Conclusion	11


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 13-26, in the reply filed on 4/11/22 is acknowledged.

Claims 13-26, 33-38 are currently pending.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 13-19, 23-25, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Agliozzo (WO 2007/110820 A2) in view of Kaufman et al (WO 2019/005722 A1).
Regarding claim 13, Agliozzo teaches a method, comprising: defining multi-dimensional regions of data including imaging data from a set of three- dimensional (3D) scan volumes of patient anatomy (see pg. 5, lines 12-17; With reference to Figure 1, the process to which the invention relates has its origin in the acquisition of Computerised Tomography image data in step 10, and then segmentation of the internal surface of the colon through a "region growing" algorithm is performed in step 20 based on the images acquired); 
processing, using a convolutional neural network (CNN) trained to classify a set of anatomical structures, the multi-dimensional regions of data to obtain a set of results defining features of the set of anatomical structures, the set of results including multiple results for each multi-dimensional region of data (pg. 5, lines 18-21, pg. 6, lines 20-24; In subsequent step 30 pre-established geometrical parameters
for the voxels recognized as belonging to the internal surface of the colon are calculated, and voxels which might belong to polyp regions are selected (step 40) ……… As far index
These as geometrical characteristics are concerned, shape (SI) and curvedness (CV) are preferably calculated. parameters can be used to distinguish any polyps present within the colon from geometrical structures having a different curvature and shape);
combining subsets of the set of weak segmentation results obtained for the same voxels in the multi-dimensional regions of data to produce combined segmentation results (see pg. 10, lines 6-14; This agglomeration operation is performed, for example, by using the known DBSCAN algorithm described in the article "Density Based Algorithm for Discovering Clusters in Large Spatial Database with Noise" by Ester, Kriegel, Sander and Xu published in Proceedings of 2nd International Conference on Knowledge Discovery and Data Mining (1996) Through this
algorithm any number of agglomerations of any shape and independently of noise can be recognised from the selected voxels); 
and identifying a plurality of classes associated with the set of anatomical structures based on the combined segmentation results (see pg. 14, lines 12-26, pg. 16, lines 15-22; In addition to the geometrical properties of the voxels, it is also preferable to study other properties, for example
properties associated with the intensity of X-ray absorption of the individual voxels. In this respect intensity histograms are studied for all voxels of the surface area of the colon and of its neighborhood. The purpose of this analysis is to establish whether the voxels in regions which
belong to polyps have a characteristic histogram which is different from those of the voxels in other regions of the colon. In fact in many cases polyps show a difference in Xray absorption in comparison with heal thy tissue or faecal residues ……..  All the parameters characterising voxels represent a large amount of information which has to be analysed in order to
classify voxels, distinguishing between voxels in regions suspected as being part of polyps and voxels in regions of healthy tissue. Classification problem which of voxels is a multidimensional recognition can be solved using neural networks and/ or other statistical classifiers.).  Agliozzo does not teach expressly a CNN trained to segment a set of anatomical structures.
Kaufman, in the same field of endeavor, teaches embedding a CNN trained to segment a set of anatomical structures (see abstract, 0006; system, method, and computer-accessible medium for using medical imaging data to screen for a cystic lesion(s) can include, for example, receiving first imaging information for an organ( s) of a one patient(s ), generating second imaging information by
performing a segmentation operation on the first imaging information to identify a plurality of tissue types, including a tissue type(s) indicative of the cystic lesion(s), identifying the cystic lesion(s) in the second imaging information, and applying a first classifier and a second classifier to the cystic lesion(s) to classify the cystic lesion(s) into one or more of a plurality of cystic lesion types. The first
classifier can be a Random Forest classifier and the second classifier can be a convolutional neural network classifier. The convolutional neural network can include at least 6 convolutional layers, where the at least 6 convolutional layers can include a max-pooling layer(s), a dropout layer(s), and fully-connected layer(s). ……..The majority of pancreatic cystic lesions can be discovered incidentally on CT scans, which makes CT the first available source of imaging data for diagnosis. A
combination of CT imaging findings in addition to general demographic characteristics, such
as patient age and gender, can be used to discriminate different types of pancreatic cystic
lesions. (See, e.g., Reference 1). However, correctly identifying cystic lesion type by manual
examination of the radiological images of pancreatic cystic lesions can be challenging, even
10 for an experienced radiologist. A recent study (see, e.g., Reference 2) reported an accuracy
of 67-70% for the discrimination of 130 pancreatic cystic lesions on CT scans performed by two readers with more than ten years of experience in abdominal imaging.)
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Agliozzo to utilize the cited limitations as suggested by Kaufman.  The suggestion/motivation for doing so would have been to enhance the dynamics of the system by improving the reliability of detecting lesions (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Agliozzo, while the teaching of Kaufman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 14-15, 18-19, 25, Agliozzo with Kaufman teaches all elements as mentioned above in claim 13.  Agliozzo with Kaufman does not teach expressly multiple scan volumes of a same region of the patient anatomy; imaging systems including at least one of: a computer tomography (CT) system, or a magnetic resonance imaging (MRI) system; generating, after identifying the plurality of classes, a 3D anatomical model including the set of anatomical structures; and displaying, via a display device, a visual representation of the 3D anatomical model; a polygonal mesh of at least one anatomical structure from the set of anatomical structures; a size of each multi-dimensional region and a multi-dimensional stride.
Kaufman, in the same field of endeavor, teaches multiple scan volumes of a same region of the patient anatomy (see 0097); imaging systems including at least one of: a computer tomography (CT) system, or a magnetic resonance imaging (MRI) system (see 0044); generating, after identifying the plurality of classes, a 3D anatomical model including the set of anatomical structures; and displaying, via a display device, a visual representation of the 3D anatomical model (see fig. 1); a polygonal mesh of at least one anatomical structure from the set of anatomical structures (see fig. 20a, numeral 2015); a size of each multi-dimensional region and a multi-dimensional stride (see 0015, 0097)
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Agliozzo with Kaufman to utilize the cited limitations as suggested by Kaufman.  The suggestion/motivation for doing so would have been to enhance the dynamics of the system by improving the reliability of detecting lesions (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Agliozzo with Kaufman, while the teaching of Kaufman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 16-17, 23-24, Agliozzo teaches a first set of anatomical structures, the multi-dimensional regions of data further including 2 264475181Application No.: 16/897,315Docket No.: SGAL-008/01US 341643-2029 segmentation results obtained for a second set of anatomical structures neighboring the first set of anatomical structures (see pg. 5, l. 10-21, pg. 6, lines 20-24, pg. 10, lines 6-14); before defining the multi-dimensional regions of data: processing, using a CNN trained to segment the second set of anatomical structures, the set of 3D scan volumes to obtain the segmentation results for the second set of anatomical structures; and combining the segmentation results for the second set of anatomical structures with the set of 3D scan volumes such that the multi-dimensional regions of data include the imaging data from the set of 3D scan volumes and the segmentation results obtained for the second set of anatomical structures (see pg. 5, l. 10-21, pg. 6, lines 20-24, pg. 10, lines 6-14); a shape, a location, and a size of the set of anatomical structures, the method further comprising, before identifying the plurality of classes associated with the set of anatomical structures, filtering the combined segmentation results using a predefined set of filters to enhance at least one of the shape, the location, or the size of the set of anatomical structures (see pg. 7, lines 14-pg. 8, lines 3); filters includes at least one of: a linear filter, a Gaussian filter, a non-linear filter, a median filter, or a morphological opening or closing filter (see pg. 7, lines 14-pg. 8, lines 3).
Regarding claims 26, 33-38, the claims are analyzed as an apparatus that implements the limitations of claims 13-15, 17, 18, 19, 23, respectively (see rejection of claims 13-15, 17, 18, 19, 23).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agliozzo (WO 2007/110820 A2) with Kaufman et al (WO 2019/005722 A1), and further in view of Jordan (US 10,729,522 B2).
Regarding claim 20, Agliozzo with Kaufman teaches all elements as mentioned above in claim 18.  Agliozzo with Kaufman does not teach expressly changing at least one of a color, opacity, or decimation of the visual representation. 
Jordan, in the same field of endeavor, teaches changing at least one of a color, opacity, or decimation of the visual representation (see col. 4, lines 1-30; graphically highlighted).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Agliozzo with Kaufman to utilize the cited limitations as suggested by Jordan.  The suggestion/motivation for doing so would have been to enhance the dynamics of the display by making it easy for the user to see the surface structure (see col. 4, lines 1-10). Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Agliozzo with Kaufman, while the teaching of Kiraly continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Agliozzo (WO 2007/110820 A2) with Kaufman et al (WO 2019/005722 A1), and further in view of Kiraly et al (US 2021/0225511 A1).
Regarding claims 21-22, Agliozzo with Kaufman teaches all elements as mentioned above in claim 13.  Agliozzo with Kaufman does not teach expressly before processing the multi-dimensional regions of data, resizing the multi-dimensional regions of data to each have a predefined size suitable for processing using the CNN; before processing the multi-dimensional regions of data, training the CNN using a training dataset including multi- dimensional regions of data having the predefined size.
Kiraly, in the same field of endeavor, teaches before processing the multi-dimensional regions of data, resizing the multi-dimensional regions of data to each have a predefined size suitable for processing using the CNN (see 0129, multiple SMRI images taken at different time points, and corresponding ground truth information for some of the patients. The 3D SMRI images in this dataset were obtained using the MPRAGE sequence. Before performing model training, we resized the raw SMRI images to the same physical dimensions (voxel size), equalized their histograms, and cropped them to a shape of 256×256×256 (voxels) around the center); before processing the multi-dimensional regions of data, training the CNN using a training dataset including multi- dimensional regions of data having the predefined size (see 0129; multiple SMRI images taken at different time points, and corresponding ground truth information for some of the patients. The 3D SMRI images in this dataset were obtained using the MPRAGE sequence. Before performing model training, we resized the raw SMRI images to the same physical dimensions (voxel size), equalized their histograms, and cropped them to a shape of 256×256×256 (voxels) around the center).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Agliozzo with Kaufman to utilize the cited limitations as suggested by Kiraly.  The suggestion/motivation for doing so would have been to enhance the dynamics of the system by improving the detection of cancer (see 0066).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Agliozzo with Kaufman, while the teaching of Kiraly continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Conclusion
Claims 13-26, 33-38 are rejected.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666